Citation Nr: 1045236	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-33 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the issue of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from July 2008 and October 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  By a July 1991 rating decision, the RO denied the Veteran's 
petition to reopen a claim of service connection for a back 
disorder.  The Veteran did not appeal.

2.  Evidence associated with the claims file since the final July 
1991 rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for a 
back disorder or raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The July 1991 RO decision, which denied the Veteran's 
petition to reopen a claim of service connection for a back 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.129, 19.192 (1991).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen, as is the case here, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, 
VA is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  Id.

In this case, the notice letters provided to the Veteran in May 
2008, February 2009, and September 2009, included the criteria 
for reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning when 
and why the Veteran's specific claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.  

With respect to the Dingess requirements, the RO's May 2008, 
February 2009, and September 2009 letters provided the Veteran 
with notice of the general criteria for establishing disability 
ratings and effective dates.  With these letters, the RO 
effectively satisfied the notice requirements with respect to the 
underlying service connection claim on appeal.

As for the Veteran's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 
5103A(f).  Nevertheless, VA has a duty, in order to assist 
claimants, to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In regard to the duty to assist, the Veteran's service treatment 
records and identified VA (including from the VA Medical Center 
(VAMC) in Jackson, Mississippi) and private medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record reflects that the Veteran underwent a back 
surgery in 1956 at the VA Hospital (VAH) in Bronx, New York, and 
a February 1957 discharge summary from that facility is of 
record.  In February 2009, the RO requested from the Bronx VAH 
(or the facility that replaced it) all treatment records 
pertinent to the Veteran's claimed back disorder, but a March 
2009 response from the same facility indicated that no records 
were available.  The Veteran was notified of these circumstances 
in April 2009 and a formal finding was made that these records 
were unavailable.  The RO has also made reasonable efforts to 
obtain the Veteran's records from the Social Security 
Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  The RO requested the Veteran's records from 
SSA in October 2009, and a November 2009 response from the SSA 
indicated that the medical records have been destroyed.  In 
January 2010, the RO notified the Veteran of the foregoing and 
asked him to submit these records if he had them in possession.  
However, no response has been received to this date.  Formal 
findings on the unavailability of the Veteran's SSA records were 
made in January 2010.  Given that the above-identified records 
are either unavailable or destroyed, a remand to make additional 
efforts to obtain them is not necessary.

While no VA examination was provided to the Veteran in 
conjunction with the claim on appeal, the Board finds that no VA 
examination is required as no new and material evidence has been 
submitted to reopen the issue of service connection for a low 
back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 C.F.R. § 3.159(c)(4)(iii) (the duty to 
provide an examination does not apply to a claim to reopen a 
finally adjudicated claim without the submission or receipt of 
new and material evidence).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of his claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
16 Vet. App. at 183.

II. Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  Service connection may also be granted 
for any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).  If the claim is so reopened, it 
will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Veteran contends that he has a current back disorder that had 
its inception in military service when he injured his back while 
closing a hatch on a ship in 1952.  He states that he sought 
treatment while on board and underwent a back surgery in 1956 
shortly following his discharge from military service.

By way of background, an October 1957 Board decision denied the 
Veteran's original claim for service connection (characterized as 
residuals of a back injury) on the basis that there was no 
evidence to establish the incurrence of a back injury during 
active military duty.  Specifically, the Board found that there 
was no evidence of record of any complaint of, treatment for, or 
diagnosis of a back injury during active service and that on 
examination at discharge, no complaint was made by the Veteran 
and no notation of a defect was made by the examining physician.  
In January 1991, the Veteran filed a petition to reopen the 
service connection claim; however, a July 1991 RO rating decision 
denied the petition by finding that no new and material evidence 
had been submitted to reopen the claim of service connection for 
a back disorder.  The July 1991 rating decision was not appealed 
and that decision is final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.129, 19.192 (1991).

In January 2008, a petition to reopen the claim of service 
connection for a back disorder was received.  Evidence of record 
received since the July 1991 rating decision includes:  private 
treatment records from Dr. C.P., dated from January 1997 to 
December 1998; private treatment records from Dr. B.S., dated 
from August 2000 to February 2001; VA treatment records, dated 
from January 2008 to March 2010; and the Veteran's lay statements 
presented through various written statements and his September 
2010 hearing before the Board.

When the RO denied the Veteran's petition to reopen the claim of 
service connection for a back disorder in July 1991, there was no 
medical evidence of record showing that the Veteran's current 
back disorder was incurred in or aggravated by his military 
service.  This continues to be the case even with receipt of 
additional evidence.  All private and VA treatment records 
received since the July 1991 rating decision do not show any 
treatment relating to the Veteran's back disorder.  Therefore, 
while the medical evidence received since July 1991 rating 
decision is "new" in that it had not been previously before VA 
decision makers, the evidence is not material as it does not 
relate to an unestablished fact necessary to substantiate the 
Veteran's service connection claim or raise a reasonable 
possibility of substantiating the claim.

The Veteran's lay statements as to his in-service back injury 
involving the hatch are not new but cumulative as similar 
statements were already of record and had been considered at the 
time of the July 1991 RO rating decision.  Similar statements and 
contentions were also considered at the time the claim was 
adjudicated on the merits by the Board in October 1957.  Thus, 
the Veteran's lay statements do not constitute new and material 
evidence.

Accordingly, because the additional evidence received since the 
July 1991 RO decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for a 
back disorder or raise a reasonable possibility of substantiating 
the claim, the Board concludes that new and material evidence has 
not been received.  Consequently, the claim of service connection 
for a back disorder is not reopened.

Under these circumstances, the Board concludes that new and 
material evidence has not been received; hence, the requirements 
to reopen the claim of service connection for a back disorder 
have not been met, and the appeal must be denied.  As new and 
material evidence to reopen the finally disallowed claim has not 
been received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim of service connection for a back 
disorder is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


